Case 4:17-cr-00103-JED Document 29 Filed in USDC ND/OK on 03/25/19 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )            Case No. 17-CR-103-JED
                                              )
BLAKE BRIAN FERGUSON,                         )
                                              )
               Defendant.                     )


                                SENTENCING MEMORANDUM

               Allen M. Smallwood, counsel for the above-named defendant, Blake Brian

Ferguson, presents this Sentencing Memorandum and requests a downward departure from the

applicable sentencing guidelines to the United States Probation Office and this Court requesting

a sentence consistent with the facts of the case and this defendant’s history. In support of this

Sentencing Memorandum counsel states:

               1.    On November 6, 2017, this defendant waived jury trial, non-jury trial, and

pled guilty to Counts 1, 2, 3, and 4, as reflected in the information and Page 1 of the

presentence investigation report.     These are three (3) counts of bank fraud [18 U.S.C.

§ 1344(1)], and unlawful monetary transaction [18 U.S.C. § 1957(a)].

               2.    The defendant is free on bond and a sentencing is scheduled in this matter

for Wednesday, April 24, 2019, at 10 a.m.

               3.    Counsel incorporates by reference any and all character letters that will be

presented to the United States Probation Office on the defendant’s behalf to be considered by

this Court in determining its sentence.
Case 4:17-cr-00103-JED Document 29 Filed in USDC ND/OK on 03/25/19 Page 2 of 6




               4.     Counsel requests this Court impose a sentence consistent with the

provisions of 18 U.S.C. § 3553, any and all representations or recommendations made by the

United States Government, the particular facts of this case, the defendant’s personal history,

and the unique circumstances presented with respect to his age, limitations as described herein,

and family history.

               5.     The representations made in this Sentencing Memorandum are in no way

intended as an attempt to not accept responsibility for his actions as described in his plea of

guilty, but are presented by way of mitigation to enable this Court to fashion a sentence

appropriate to the unique facts of this case and the defendant’s history.

               6.     Since the United States Supreme Court’s decision in United States v.

Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.2d 621 (2005); and, Gall v. United States, 128 S.Ct.

586 (2007), counsel submits this authorizes this Court great latitude in making the sentencing

determinations in this case.        Booker lifted the 18-year straight-jacket application of

the sentencing guidelines finding they are merely advisory and Gall extended the sentencing

discretion given to courts by Booker while requiring specific findings to justify both the statutory

variance and/or downward departure from the now advisory sentencing guidelines. As this

Court is well aware, Gall laid down a procedure to be undertaken by the district court. The court

must correctly calculate the applicable guideline range, then consider all the factors of Section

3553(a), and if an outside guideline sentence is warranted, the court must consider the extent of

the deviation and insure a compelling reason which would support the degree of variance. The

court must then explain the chosen sentence to allow for a meaningful appellate review.

               7.     As described below, counsel submits this defendant deserves the full

consideration of this Court’s mitigating sentencing power in an effort to fashion a sentence




                                                   2
Case 4:17-cr-00103-JED Document 29 Filed in USDC ND/OK on 03/25/19 Page 3 of 6




consistent with this defendant’s responsibility for his conduct in this enterprise and the unique

circumstances in which his personal history interacted with the other individuals which has

brought him before this Court.



                             Statutory Variance Consistent With
                             All the Historical Facts in This Case

              8.    All agree that any sentence imposed for violation of federal criminal law

must comport with 18 U.S.C. § 3553(a)(1) and (2).            This statute reflects the nature,

circumstances, and purpose of the criminal sentence.

              9.    18 U.S.C. §§ 3553(a)(1) and (2), provides in pertinent part:

       § 3553. Imposition of a sentence

       (a) Factors to be considered in imposing a sentence.—The court shall
           impose a sentence sufficient, but not greater than necessary, to comply
           with the purposes set forth in paragraph (2) of this subsection. The court,
           in determining the particular sentence to be imposed, shall consider—

            (1) the nature and circumstances of the offense and the history and
                characteristics of the defendant;

            (2) the need for the sentence imposed—

                (A) to reflect the seriousness of the offense, to promote respect for
                    the law, and to provide just punishment for the offense;
                (B) to afford adequate deterrence to criminal conduct;
                (C) to protect the public from further crimes of the defendant; and
                (D) to provide the defendant with needed educational or vocational
                    training, medical care, or other correctional treatment in the most
                    effective manner;. . . .




                                                  3
Case 4:17-cr-00103-JED Document 29 Filed in USDC ND/OK on 03/25/19 Page 4 of 6




                             Factors Of 18 U.S.C. § 3553(a)(1),
                       Which Should Be Taken Into Consideration By
                     This Court In Fashioning An Appropriate Sentence

[T]he nature and circumstances of the offense
and the history and characteristics of the defendant.

               10.   While the defendant has criminal alcohol history, the circumstances of

these offenses involve no minor or adult victims but were directed toward financial institutions

where the defendant was employed. It is counsel’s understanding and belief that any and all

financial institutions who have a legal right to reimbursement (other than illegal bookies) have

been reimbursed in full.


[T]he seriousness of the offense, to promote respect for
the law, and to provide just punishment for the offense.

               11.   Counsel believes that a sentence of probation with or without house arrest

and/or closely monitored supervision, in light of full restitution to the financial institutions

involved reflects the seriousness of the offense and promotes respect for the law and provides

for adequate punishment.


[T]o afford adequate deterrence to criminal conduct &
[T]o protect the public from further crimes of the defendant.

               12.   It is counsel’s understanding that this defendant will serve a lifetime

segregation and disability from ever working in any banking or financial area which will not only

deter him from criminal conduct but will protect the public from further crimes of the defendant.


[T]o provide the defendant with needed educational or
vocational training, medical care, or other correctional
treatment in the most effective manner.

               13.   This defendant is currently profitably employed and regularly engages in

additional training with respect to his position as an executive in an automobile dealership which

probation and/or house arrest would be effectively enhanced by probation/house arrest.

                                                   4
Case 4:17-cr-00103-JED Document 29 Filed in USDC ND/OK on 03/25/19 Page 5 of 6




               14.   This defendant is a father to a six-year old daughter whose mother is

leveraging the existence of this case in an effort to minimize this defendant’s contact with his

daughter and the defendant and the defendant’s attorney both feel that lack of conduct is

detrimental to this child’s development, particularly at this age of her life. Therefore, a sentence

of probation/house arrest would enhance this defendant’s ability to maintain his parental

relationship with his daughter.



                                           Conclusion

               15.   Counsel requests this Court take all these factors into consideration when

affecting an appropriate sentence.




                                                   5
Case 4:17-cr-00103-JED Document 29 Filed in USDC ND/OK on 03/25/19 Page 6 of 6




                                                       s/ Allen M. Smallwood
                                                       ALLEN M. SMALLWOOD               OBA #8308
                                                       Attorney for Defendant
                                                          BLAKE BRIAN FERGUSON
                                                       1310 South Denver Avenue
                                                       Tulsa, Oklahoma 74119-3041
                                                       (918) 582-1993         (918) 582-1991 Fax



                                   CERTIFICATE OF SERVICE

                I hereby certify that on this 25th day of March, 2019, a true and correct copy of
the above and foregoing was electronically transmitted to the Clerk of Court using the ECF
System for filing and transmittal of a notice of electronic filing to the following ECF registrants:

Catherine J. Depew                                     Kevin Chambers Leitch
Assistant United States Attorney                       Assistant United States Attorney
catherine.depew@usdoj.gov                              kevin.leitch@usdoj.gov

And By E-Mail To:
McClayn Gullekson
United States Probation Officer
McClayn_Gullekson@oknd.uscourts.gov

                                                       s/ Allen M. Smallwood
                                                       ALLEN M. SMALLWOOD




                                                   6
